DETAILED ACTIONAcknowledgment is made of applicant’s preliminary amendment filed 10/21/20.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2. 	Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/2/22 	This application is in condition for allowance except for the presence of claim 3 directed to an invention non-elected without traverse. Accordingly, claim 3 has been cancelled.
EXAMINER’S AMENDMENT
3. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.                                                           Drawings
4. 	The drawings received on 6/22/20 are acceptable.                                            Allowable Subject Matter
5.  	Claims 1, 2 and 4 – 16 are allowed.
6. 	The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance is that the prior art including Rosas et al. disclose electrically conductive elastomers with electrostatic dissipation and capacitance properties, and uses thereof in galvanic cells and esd materials comprising a thermoplastic elastomer compound which is electrically conductive and capacitive and is based on the combination of a polymer matrix which acts as a binding agent, a matrix or substrate and a nanostructured electrically conductive compound, Gibson et al. disclose a fabric touch sensor and method of manufacture comprising devices for inputting or determining the coordinates of a location in a two-dimensional system, and more particularly to an electrographic touch sensor employing simplified fabrication and materials of reduced cost resulting in lowered manufacturing costs, Smela discloses a wearable effect emitting strain gauge device comprising a position/movement sensitive effect-emitting strain gauge device that includes a responsive portion, such as  the provisions of “one of the first and second elastomer-based electrical components is an electrically-conductive component of the elastomer-based electronic device and the other of the first and second electrical components is a-2-Application No. 16/907,765 Preliminary Amendment dated October 22, 2020dielectric component of the elastomer-based electronic device” in combination with the other limitations presented in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Rosas et al. (WO2015084139) discloses electrically conductive elastomers with electrostatic dissipation and capacitance properties, and uses thereof in galvanic cells and esd materials.   	Gibson et al. (4,659,873) disclose a fabric touch sensor and method of manufacture. 	Smela (6,360,615) discloses a wearable effect emitting strain gauge device. 	Lussey et al. (2004/0252007) disclose flexible switching devices. 	Landi (6,048,807) discloses polybutadiene and polyisoprene based thermosetting compositions and method of manufacture.  	Rogers et al. (20130041235) disclose flexible and stretchable electronic systems for epidermal electronics.
 	Lettow (WO2015103563) discloses wearable electronic devices. 
 	Lee et al. (WO2014200428) disclose a method of manufacturing a flexible and/or stretchable electronic device.  
 	Ellinger et al. (EP2465149) disclose a method for encapsulating an electronic arrangement. 
 	Chen et al. (WO2006130558) disclose flexible structures for sensors and electronics. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        2/26/22